IN THE SUPREME COURT OF TEXAS
                                       NO. 21-0341

                               IN RE FLEET PRIDE, INC.

                          ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

        1.      Real Parties in Interest’s unopposed motion to lift stay, filed July 21,
2021, is granted. The stay issued by this Court on June 25, 2021, is lifted to allow Real
Parties in Interest to amend their pleadings in Cause No. DC-18-19366, styled Ada
Cabrera, individually, and as next friend of A.B. and as Guardian of the Person of A.B., a
minor, et al. v. Kaitlin Cheyenne Eagle and Chubby Blonde, Inc. d/b/a Mother Truckers,
et al., in the 68th District Court of Dallas County, Texas, as set forth in the unopposed
motion to lift stay.
        2.      The stay otherwise remains in effect.
        3.      The petition for writ of mandamus remains pending before this Court.


        Done at the City of Austin, this Friday, July 23, 2021.



                                              BLAKE A. HAWTHORNE, CLERK
                                              SUPREME COURT OF TEXAS

                                              BY CLAUDIA JENKS, CHIEF DEPUTY CLERK